
QuickLinks -- Click here to rapidly navigate through this document

February 5, 2004

Cohen & Steers Capital Advisors, LLC
757 Third Avenue
New York, New York 10017

        Re:  Placement of Securities of Omega Healthcare Investors, Inc.

Dear Sirs:

        This letter (the "Agreement") confirms our agreement to retain Cohen &
Steers Capital Advisors, LLC (the "Placement Agent") as our exclusive agent for
a period commencing on the date of this letter and terminating on February 20,
2004, unless extended by the parties, to introduce Omega Healthcare
Investors, Inc., a Maryland corporation (the "Company"), to certain investors as
prospective purchasers (the "Offer") of up to 4,800,000 shares of the Company's
8.375% Series D Cumulative Redeemable Preferred Shares, par value $1.00 per
share (the "Securities") (assuming the maximum number of Securities is issued
and sold). The engagement described herein (i) may be terminated by the Company
at any time prior to the Closing (as defined below) and (ii) shall be in
accordance with applicable laws and pursuant to the following procedures and
terms and conditions:

        1.     The Company will:

        (a)   Cause the Company's independent public accountants to address to
the Company and the Placement Agent and deliver to the Company, the Placement
Agent and the Purchasers (as such term is defined in the Purchase Agreements
dated the date hereof between the Company and the purchasers party thereto (the
"Purchase Agreements")) (i) a letter or letters (which letters are frequently
referred to as "comfort letters") dated the date hereof, and (ii) if so
requested by the Placement Agent, a "bring-down" letter delivered the date on
which the sale of Securities is consummated pursuant to the Purchase Agreements
(such date, the "Closing Date" and the time of such consummation on any such
Closing Date, a "Closing"), which, with respect to the letter referred to in
clause (i) above, will be substantially in the form attached hereto as Annex I,
and with respect to the letter or letters referred to in clause (ii) above, will
be in form and substance reasonably satisfactory to the Placement Agent.

        (b)   On the Closing Date, cause special counsel to the Company to
deliver opinions to the Placement Agent and the Purchasers substantially in the
form of Annex II hereto, and cause the special counsel to the Company to deliver
opinions to the Placement Agent and the Purchasers substantially in the form of
Annex III hereto.

        (c)   As soon as practicable after the Closing, subject to the
Purchasers' ownership satisfying the distribution requirements for listing,
apply for listing the Securities for trading on the New York Stock
Exchange, Inc. ("NYSE") and will use its reasonable best efforts to obtain
approval from the NYSE with respect to such listing as soon as reasonably
practicable within 30 days after the Closing Date and, if such approval is not
obtained within 30 days, to continue to use its reasonable best efforts to
obtain such approval as soon as practicable thereafter.

        (d)   Prior to the Closing, the Company shall not sell or approve the
solicitation of offers for the purchase of additional Securities in excess of
the amount which shall be authorized by the Company or in excess of the
aggregate offering price of the Securities registered pursuant to the
Registration Statement (as defined below).

        (e)   Use the proceeds of the offering contemplated hereby as set forth
under the caption "Use of Proceeds" in the Prospectus Supplement (as defined
below).

        2.     The Company authorizes the Placement Agent to use the Prospectus
(as defined below) in connection with the Offer for such period of time as any
such materials are required by law to be delivered in connection therewith and
the Placement Agent agrees to do so.

        (a)   The Placement Agent will use commercially reasonable efforts on
behalf of the Company in connection with the Placement Agent's services
hereunder. No offers or sales of Securities shall

--------------------------------------------------------------------------------

be made to any person without the prior approval of such person by the Company,
such approval to be at the reasonable discretion of the Company. The Placement
Agent's aggregate fee for its services hereunder will be an amount equal to the
sum of (i) 2.5% of the gross proceeds received by the Company from
non-affiliates of the Placement Agent as a result of the Offer and (ii) 1.0% of
the gross proceeds received by the Company from affiliates of the Placement
Agent. Such fee shall be payable by the Company at and subject to the
consummation of the Closing. The Company, upon consultation with the Placement
Agent, may establish in the Company's discretion a minimum aggregate amount of
Securities to be sold in the offering contemplated hereby, which minimum
aggregate amount shall be reflected in the Prospectus. The Placement Agent will
not enter into any agreement or arrangement with any broker, dealer or other
person in connection with the placement of Securities (individually, a
"Participating Person" and collectively, "Participating Persons") which will
obligate the Company to pay additional fees or expenses to or on behalf of a
Participating Person without the prior written consent of the Company, it being
understood that Jeffries & Company, Inc. will be acting as settlement agent
("Settlement Agent") in connection with the Offer.

        (b)   The Company agrees that it will pay its own costs and expenses
incident to the performance of the obligations hereunder whether or not any
Securities are offered or sold pursuant to the Offer, including, without
limitation, (i) the filing fees and expenses, if any, incurred with respect to
any filing with the NYSE, (ii) all costs and expenses incident to the
preparation, issuance, execution and delivery of the Securities, (iii) all costs
and expenses (including filing fees) incident to the preparation, printing and
filing under the Securities Act of 1933, as amended (the "Act"), of the
Registration Statement and the Prospectus, including, without limitation, in
each case, all exhibits, amendments and supplements thereto, (iv) all costs and
expenses incurred in connection with the required registration or qualification
of the Securities issuable under the laws of such jurisdictions as the Placement
Agent may reasonably designate, if any, (v) all costs and expenses incurred by
the Company in connection with the printing (including word processing and
duplication costs) and delivery of the Prospectus and Registration Statement
(including, without limitation, any preliminary and supplemental blue sky
memoranda) including, without limitation, mailing and shipping, (vi) all fees
and expenses incurred in marketing the Offer and (vii) the fees and
disbursements of Powell, Goldstein, Frazer & Murphy, LLP, counsel to the
Company, and any other counsel to the Company, and Ernst & Young, LLP, auditors
to the Company. In addition, the Company agrees to reimburse the Placement Agent
for all out-of-pocket expenses of the Placement Agent in connection with the
Offer (other than the fees of Jeffries & Company, Inc.), including, without
limitation, the reasonable legal fees, expenses and disbursements of the
Placement Agent's counsel in connection with the Offer. The Placement Agent
shall, at the Closing or as soon as reasonably practicable thereafter, reimburse
the Company $200,000 incurred in connection with the Offer.

        (c)   The Company will indemnify and hold harmless the Placement Agent
and each of its respective partners, directors, officers, associates,
affiliates, subsidiaries, employees, consultants, attorneys and agents, and each
person, if any, controlling the Placement Agent or any of its affiliates within
the meaning of either Section 15 of the Act or Section 20 of the Securities
Exchange Act of 1934, as amended (the "Exchange Act"), from and against any and
all losses, claims, damages, liabilities or costs (and any reasonable legal or
other expenses incurred by such Placement Agent in investigating or defending
the same or in giving testimony or furnishing documents in response to a request
of any government agency or to a subpoena) in any way relating to, arising out
of or caused by any untrue statement or alleged untrue statement of a material
fact contained in the Registration Statement or in the Prospectus or in any way
relating to, arising out of or caused by any omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading. Such indemnity agreement shall not,

2

--------------------------------------------------------------------------------




however, apply to any such loss, claim, damage, liability, cost or expense
(i) if such statement or omission was made in reliance upon or in conformity
with information furnished in writing to the Company by the Placement Agent or
its affiliates or any of the Purchasers, Investment Advisors or Broker-Dealers
(as defined in the Purchase Agreements) or their respective affiliates expressly
for use in the Prospectus Supplement, or (ii) which is held in a final judgment
of a court of competent jurisdiction (not subject to further appeal) to have
arisen out of the gross negligence or willful misconduct of the Placement Agent
or any indemnitee described in this paragraph 4(a).

        (d)   The Placement Agent will indemnify and hold harmless the Company
and each of its directors, officers, associates, affiliates, subsidiaries,
employees, consultants, attorneys, agents, and each person controlling the
Company or any of its affiliates within the meaning of either Section 15 of the
Act or Section 20 of the Exchange Act from and against any and all losses,
claims, damages, liabilities, costs or expenses (and any reasonable legal or
other expenses incurred by such indemnitee in investigating or defending the
same or in giving testimony or furnishing documents in response to a request of
any government agency or to a subpoena) (i) which are held in a final judgment
of a court of competent jurisdiction (not subject to further appeal) to have
arisen out of the gross negligence or willful misconduct of such Placement Agent
or any of its respective partners, directors, officers, associates, affiliates,
subsidiaries, employees, consultants, attorneys and agents, and each person, if
any, controlling the Placement Agent or any of its affiliates within the meaning
of Section 15 of the Act or Section 20 of the Exchange Act or (ii) relating to,
arising out of or caused by any untrue statement or alleged untrue statement of
a material fact contained in the Prospectus Supplement or in any way relating
to, arising out of or caused by any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, if such statement or omission was made in reliance upon or
in conformity with information furnished in writing to the Company by the
Placement Agent or its affiliates or any of the Purchasers, Investment Advisors
or Broker-Dealers or their respective affiliates expressly for use in the
Prospectus Supplement, or (iii) which result from violations by the Placement
Agent of law or of requirements, rules or regulations of federal or state
securities regulators, self-regulatory associations or organizations in the
securities industry, stock exchanges or organizations with similar functions or
responsibilities with respect to securities brokers or dealers, as determined by
a court of competent jurisdiction or applicable federal or state securities
regulators, self-regulatory associations or organizations in the securities
industry or stock exchanges or organizations, as applicable.

        (e)   If any action, proceeding or investigation is commenced as to
which any indemnified party hereunder proposes to demand indemnification under
this letter agreement, such indemnified party will notify the indemnifying party
with reasonable promptness. The indemnifying party shall have the right to
retain counsel of its own choice (which counsel shall be reasonably satisfactory
to the indemnified party) to represent it and such counsel shall, to the extent
consistent with its professional responsibilities, cooperate with the
indemnified party and any counsel designated by the indemnified party; provided,
however, it is understood and agreed that if the indemnifying party assumes the
defense of a claim for which indemnification is sought hereunder, it shall have
no obligation to pay the expenses of separate counsel for the indemnified party,
unless defenses are available to the indemnified party that make it
impracticable for the indemnifying party and the indemnified party to be
represented by the same counsel in which case the indemnified party shall be
entitled to retain one counsel. The indemnifying party will not be liable under
this letter agreement for any settlement of any claim against the indemnified
party made without the indemnifying party's written consent.

        (f)    In order to provide for just and equitable contribution, if a
claim for indemnification pursuant to this paragraph 4 is made but it is found
in a final judgment by a court of competent

3

--------------------------------------------------------------------------------




jurisdiction (not subject to further appeal) that such indemnification may not
be enforced in such case, even though the express provisions hereof provided for
indemnification in such case, then the Company, on the one hand, and the
Placement Agent, on the other hand, shall contribute to the losses, claims,
damages, liabilities or costs to which the indemnified persons may be subject in
accordance with the relative benefits received from the offering and sale of the
Securities by the Company, on the one hand, and the Placement Agent, on the
other hand (it being understood that, with respect to the Placement Agent, such
benefits received are limited to fees actually paid by the Company and received
by the Placement Agent pursuant to this Agreement), and also the relative fault
of the Company, on the one hand, and the Placement Agent, on the other hand, in
connection with the statements, acts or omissions which resulted in such losses,
claims, damages, liabilities or costs, and any relevant equitable considerations
shall also be considered. No person found liable for a fraudulent
misrepresentation (within the meaning of Section 11(f) of the Act) shall be
entitled to contribution from any person who is not also found liable for such
fraudulent misrepresentation. Notwithstanding the foregoing, the Placement Agent
shall not be obligated to contribute any amount hereunder that exceeds the fees
received by the Placement Agent in respect to the offering and sale of the
Securities.

        3.     The Company represents and warrants to the Placement Agent as of
the date hereof and as of the Closing Date as follows:

        (a)   The Company meets the requirements for use of Form S-3 under the
Act. The Company's Registration Statement (as defined below) was declared
effective by the SEC (as defined below) and the Company has filed such
post-effective amendments thereto as may be required prior to the execution of
this Agreement and each such post-effective amendment became effective. The SEC
has not issued, and to the Company's knowledge, the SEC does not intend nor has
it threatened to issue, a stop order with respect to the Registration Statement,
nor has it otherwise suspended or withdrawn the effectiveness of the
Registration Statement, either temporarily or permanently, nor, to the Company's
knowledge, does it intend or has it threatened to do so. On the effective date,
(i) the Registration Statement complied in all material respects with the
requirements of the Act and the rules and regulations promulgated under the Act
(the "Regulations"); at the effective date the Basic Prospectus (as defined
below) complied, and at the Closing the Prospectus will comply, in all material
respects with the requirements of the Act and the Regulations; and (ii) the
Registration Statement at the effective date and as amended or supplemented on
the date hereof and on the Closing Date did not, does not and will not contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein not misleading;
and the Prospectus as of any such time, did not, does not and will not include
an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that the representations and warranties in this subsection shall not apply to
statements in or omissions from the Registration Statement or the Prospectus
made in reliance upon and in conformity with information furnished to the
Company in writing by (i) the Placement Agent or its affiliates or (ii) by or on
behalf of any of the Purchasers, Investment Advisors or Broker-Dealers or any of
their respective affiliates, in each case, expressly for use therein. As used in
this Agreement, the term "Registration Statement" means the "shelf" registration
statement on Form S-3 (File No. 333-69675) as declared effective by the
Securities and Exchange Commission (the "SEC"), including exhibits, financial
statements, schedules and documents incorporated by reference therein. The term
"Basic Prospectus" means the prospectus included in the Registration Statement,
as amended, or as supplemented and filed with the SEC pursuant to Rule 424 under
the Act in connection with the sale of the Securities hereunder. The term
"Prospectus Supplement" means the prospectus supplement specifically relating to
the Securities as filed with the SEC pursuant to Rule 424 under the Act in
connection with the sale of the Securities. The term "Prospectus" means the
Basic Prospectus and the

4

--------------------------------------------------------------------------------

Prospectus Supplement taken together. Any reference in this Agreement to the
Registration Statement or the Prospectus shall be deemed to refer to and include
the documents incorporated by reference therein as of the date hereof or the
date of the Prospectus, as the case may be, and any reference herein to any
amendment or supplement to the Registration Statement or the Prospectus shall be
deemed to refer to and include any documents filed after such date and through
the date of such amendment or supplement under the Exchange Act and so
incorporated by reference.

        (b)   Since the date as of which information is given in the
Registration Statement and the Prospectus, except as otherwise stated therein,
(i) there has been no material adverse change or any development which could
reasonably be expected to give rise to a prospective material adverse change in
or affecting the condition, financial or otherwise, or in the earnings, business
affairs or, to the Company's knowledge, business prospects of the Company and
the subsidiaries of the Company, if any (the "Subsidiaries") considered as one
enterprise, whether or not arising in the ordinary course of business,
(ii) there have been no transactions entered into by the Company or any of its
Subsidiaries, other than those in the ordinary course of business, which are
material with respect to the Company and its Subsidiaries considered as one
enterprise, and (iii) other than regular quarterly dividends, there has been no
dividend or distribution of any kind declared, paid or made by the Company on
any class of its shares.

        (c)   The Company has been duly organized as a corporation and is
validly existing in good standing under the laws of the State of Maryland. Each
of the Subsidiaries of the Company has been duly organized and is validly
existing in good standing under the laws of its jurisdiction of organization.
Each of the Company and its Subsidiaries has the required power and authority to
own and lease its properties and to conduct its business as described in the
Prospectus; and each of the Company and its Subsidiaries is duly qualified to
transact business in each jurisdiction in which such qualification is required,
whether by reason of the ownership or leasing of property or the conduct of
business, except where the failure to so qualify would not have a material
adverse effect on the condition, financial or otherwise, or the earnings,
business affairs or, to the Company's knowledge, business prospects of the
Company and its Subsidiaries considered as one enterprise.

        (d)   As of the date hereof, the authorized capital stock of the Company
consisted of 100,000,000 common shares, par value $.10 per share, and 10,000,000
preferred shares, par value $1.00 per share, of which 38,032,224 common shares,
2,300,000 shares of 9.25% Series A Cumulative Preferred Stock (the "Series A
Preferred Shares"), 2,000,000 shares of 8.625% Series B Cumulative Preferred
Stock (the "Series B Preferred Shares") and 1,048,000 shares of Series C
Convertible Preferred Stock (the "Series C Shares") are issued and outstanding
as of such date (without giving effect to any preferred shares issued or to be
issued as contemplated by this Agreement or the application of the proceeds of
the offering contemplated hereby) and 4,652,000 preferred shares are authorized
and unissued of which 4,739,500 will be designated as the Securities. The issued
and outstanding shares of the Company have been duly authorized and validly
issued and are fully paid and non-assessable; the Securities have been duly
authorized, and when issued in accordance with the terms of the Articles
Supplementary (as defined below) and delivered as contemplated hereby, will be
validly issued, fully paid and non-assessable; the Securities, the common stock
and the Series A, B and C Preferred Stock of the Company conform to all
statements relating thereto contained in the Prospectus; and the issuance of the
Securities is not subject to preemptive or other similar rights.

        (e)   Neither the Company nor any of its Subsidiaries is in violation of
its organizational documents or in default in the performance or observance of
any material obligation, agreement, covenant or condition contained in any
contract, indenture, mortgage, loan agreement, note, lease or other instrument
or agreement to which the Company or any of its Subsidiaries is a party or by

5

--------------------------------------------------------------------------------




which it or any of them may be bound, or to which any of the property or assets
of the Company or any of its Subsidiaries is subject where such violation or
default would have a material adverse effect on the condition, financial or
otherwise, or the earnings, business affairs or, to the Company's knowledge,
business prospects of the Company and its Subsidiaries considered as one
enterprise; and the execution, delivery and performance of this Agreement, the
execution and filing of the Articles Supplementary of the Company relating to
the Securities (the "Articles Supplementary"), and the issuance and delivery of
the Securities and the consummation of the transactions contemplated herein have
been duly authorized by all necessary action and will not conflict with or
constitute a material breach of, or default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any material property or
assets of the Company or any of its Subsidiaries pursuant to, any material
contract, indenture, mortgage, loan agreement, note, lease or other instrument
or agreement to which the Company or any of its Subsidiaries is a party or by
which it or any of them may be bound, or to which any of the property or assets
of the Company or any of its Subsidiaries is subject, nor will any such action
result in any violation of the provisions of the Articles of Incorporation of
the Company, as supplemented by the Articles Supplementary, by-laws or other
organizational documents of the Company or any of its Subsidiaries or any law,
administrative regulation or administrative or court decree applicable to the
Company.

        (f)    The Company is organized in conformity with the requirements for
qualification and, as of the date hereof and as of the Closing, operates in a
manner that qualifies it as a "real estate investment trust" under the Internal
Revenue Code of 1986, as amended, and the rules and regulations thereunder and
will be so qualified after giving effect to the sale of the Securities.

        (g)   The Company is not required to be registered under the Investment
Company Act of 1940, as amended.

        (h)   There is no action, suit or proceeding before or by any court or
governmental agency or body, domestic or foreign, now pending, or, to the
knowledge of the Company, threatened or contemplated, against or affecting the
Company or any of its Subsidiaries, which is required to be disclosed in the
Prospectus (other than as disclosed therein), or which might result in any
material adverse change in the condition, financial or otherwise, or in the
earnings, business affairs or, to the Company's knowledge, business prospects of
the Company and its Subsidiaries considered as one enterprise, or which might
materially and adversely affect their respective property or assets or which is
likely to materially and adversely affect the ability of the Company to
consummate the transactions contemplated by this Agreement; all pending legal or
governmental proceedings to which the Company or any of its Subsidiaries is a
party or of which any of their respective property or assets is the subject
which are not described in the Prospectus, including ordinary routine litigation
incidental to its business, considered in the aggregate, are not material to the
business of the Company and its Subsidiaries considered as one enterprise if
resolved in a manner unfavorable to the Company and its Subsidiaries.

        (i)    No authorization, approval or consent of any court or United
States federal or state governmental authority or agency is necessary in
connection with the sale of the Securities as contemplated hereunder, except
such as may be required under the Act or the Regulations or state securities
laws or real estate syndication laws.

        (j)    The Company and its Subsidiaries possess such certificates,
authorities or permits issued by the appropriate state, federal or foreign
regulatory agencies or bodies necessary to conduct the business now conducted by
them, except where the failure to possess such certificates, authority or
permits would not have a material adverse effect on the condition, financial or
otherwise, or the earnings, business affairs or, to the Company's knowledge,
business prospects of the Company and its Subsidiaries considered as one
enterprise. Neither the Company nor any of its Subsidiaries has

6

--------------------------------------------------------------------------------




received any notice of proceedings relating to the revocation or modification of
any such certificate, authority or permit which, singly or in the aggregate, if
the subject of an unfavorable decision, ruling or finding, would materially and
adversely affect the condition, financial or otherwise, or the earnings,
business affairs or, to the Company's knowledge, business prospects of the
Company and its Subsidiaries considered as one enterprise, nor, to the knowledge
of the Company, are any such proceedings threatened or contemplated.

        (k)   The Company has full power and authority to enter into this
Agreement, and this Agreement has been duly authorized, executed and delivered
by the Company and constitutes a legal, valid and binding agreement of the
Company, enforceable against the Company in accordance with its terms except as
may be limited by (i) the effect of bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the rights or remedies
of creditors or (ii) the effect of general principles of equity, whether
enforcement is considered in a proceeding in equity or at law and the discretion
of the court before which any proceeding therefor may be brought (collectively,
the "Enforceability Exceptions").

        (l)    The Articles Supplementary, and the filing of the Articles
Supplementary with the State Department of Assessments and Taxation of Maryland
on behalf of the Company, have each been duly authorized by the Company, the
Articles Supplementary have been filed with the State Department of Assessments
and Taxation of Maryland on behalf of the Company and constitute a valid and
legally binding supplement to the Articles of Incorporation of the Company
enforceable against the Company in accordance with its terms, except as
enforceability may be limited by the Enforceability Exceptions.

        (m)  As of the dates set forth therein or incorporated by reference, the
Company had good and marketable title to all of the properties and assets
reflected in the audited financial statements contained in the Prospectus,
subject to no lien, mortgage, pledge or encumbrance of any kind except those
reflected in such financial statements (or as otherwise described in the
Prospectus) or which are not material or which constitute customary provisions
of mortgage loans secured by the Company's properties creating obligations of
the Company with respect to proceeds of the properties, environmental
liabilities and other customary protections for the mortgagees.

        (n)   Any certificate signed by any officer of the Company and delivered
to the Placement Agent or to counsel for the Placement Agent shall be deemed a
representation and warranty by the Company to the Placement Agent as to the
matters covered thereby.

        (o)   Neither the issuance, sale and delivery of the Securities nor the
application of the proceeds thereof by the Company as described in the
Prospectus will cause the Company to violate or be in violation of Regulation T,
U or X of the Board of Governors of the Federal Reserve System or any other
regulation of such Board of Governors.

        (p)   The statements set forth in the Basic Prospectus under the caption
"Description of Securities—Preferred Stock" and the statements set forth in the
Prospectus Supplement under the caption "Description of the Series D Preferred
Shares," in each case, in so far as such statements purport to summarize
provisions of laws or documents referred to therein, are correct in all material
respects and fairly present the information required to be presented therein.

        4.     The Placement Agent represents and warrants to the Company that
(i) it is registered as a broker-dealer under the Exchange Act and licensed or
otherwise qualified to do business as a broker-dealer in all states in which it
will offer any Securities pursuant to this Agreement, (ii) assuming compliance
by the Company with all relevant provisions of the Act in connection with the
Prospectus, the Placement Agent will conduct all offers and sales of the
Securities in compliance with the relevant provisions of the Act and the
Regulations and various state securities laws and regulations, (iii) the
Placement Agent will only act as agent in those jurisdictions in which it is
authorized to do so and

7

--------------------------------------------------------------------------------

(iv) the Placement Agent will not distribute to any Purchaser, Investment
Advisor or Broker-Dealer any written material relating to the offering
contemplated hereby other than the Registration Statement or the Prospectus.

        5.     This Agreement shall be governed by the laws of the State of New
York governing contracts made and to be performed in such State without giving
effect to principles of conflicts of law.

        6.     This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed to be the same Agreement. Executed counterparts may be delivered by
facsimile.

        7.     When used herein, the phrase "to the knowledge of" the Company or
"known to" the Company or any similar phrase means the actual knowledge of the
Chief Executive Officer, Chief Financial Officer or Chief Operating Officer of
the Company and includes the knowledge that such officers would have obtained of
the matter represented after reasonable due and diligent inquiry of those
employees of the Company whom such officers reasonably believe would have actual
knowledge of the matters represented.

        If the foregoing is in accord with your understanding of our agreement,
please sign in the space provided below and return a signed copy of this letter
to the Company.

    Sincerely,
 
 
OMEGA HEALTHCARE INVESTORS, INC.
 
 
By:
 
         

--------------------------------------------------------------------------------

Name: C. Taylor Pickett
Title: Chief Executive Officer

Accepted by:    
COHEN & STEERS CAPITAL ADVISORS, LLC
 
 
By:
 
 
 
     

--------------------------------------------------------------------------------

Name:
Title:    

8

--------------------------------------------------------------------------------

Annex I

[Form of Comfort Letter]

--------------------------------------------------------------------------------


Annex II

[Form of Opinion of Powell Goldstein Frazer & Murphy LLP]

--------------------------------------------------------------------------------


Annex III

Form of Opinion of Munsch Hardt

--------------------------------------------------------------------------------




QuickLinks


Placement Agreement
